DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 10 and 12-21 are pending upon entry of amendment filed on 1/27/22.

Claim 10 and 12-21 are under consideration in the instant application.

3.	The following rejection remains.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 10 and 12-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2013/024095 (IDS reference, of record) in view of U.S. Pub. 2015/0283178 (of record, of record) and U.S. Pub. 2015/0158846 (of record, of record) for the reasons set forth in the office action mailed on 4/6/22.

The ‘095 publication teaches treatment of lymphoblastic leukemia or non-Hodgkin’s lymphoma comprising administering of CD-19 antibody comprising the CDR’s set forth in claimed SEQ ID NO:1-6 (Note prior art SEQ ID Nos:8-9, MOR208, p. 12-13).  Given that the MOR208 has the SEQ ID Nos:10-11, the prior art SEQ ID NO:8-9 share the 100% identity, the prior art SEQ ID NO:8-9 will inherently have the CDR’s described by the claimed SEQ ID NO:1-6.  Claims 14-20 are included in this rejection.

MOR208 administration of about 10mg/kg (p. 20-21) of multiple administration (Tables 3-4) is taught and readable on the limitations of claim 21.

IN addition, the ‘095 publication teaches synergy in treatment of lymphoma by combining various purine and pyrimidine derivatives including FLU and Azathioprines (p. 10-14).

The ‘095 publication does not teach the use of venetoclax in treatment of lymphoblastic leukemia or Non-Hodgkin’s lymphoma as in claim 10, 12-20 of the instant application.

The ‘178 publication teaches the use of venetoclax in treatment of lymphoblastic lymphoma and Non-Hodgkin’s lymphoma ([0629-0631]) along with CD20/19 antibodies.  The ‘178 publication further teaches combination therapy with BTK inhibitors as well as FLU ([544-605]) and BCL-2 inhibitor including venetoclax (Example 7-9, claims 1-40, [629-631]).

The ‘846 publication teaches the use of venetoclax in treatment of lymphoblastic lymphoma and Non-Hodgkin’s lymphoma (claims 31-35) in the presence of CD20 antibody.

It would have been obvious to one of ordinary skill in the art the invention was made to add venetoclax in combination therapies in the cancer treatment comprising CD19 and CD20 antibodies.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because addition of combination therapies results in synergy as well as expanding treatment regimen in treatment of similar disorders as taught by the ‘178 and 846 publications.

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP2144.06.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 7/5/22 has been fully considered but they were not persuasive.

Applicant has asserted that the ‘095 publication does not teach venetoclax and the ‘178 publication relates CD19 chimeric antigen receptor (CAR) that is different from CD19 antibody.
Applicant has further asserted that the ‘846 publication teaches CD20 antibody with venetoclax and no teachings of CD19 antibody is in the ‘846 publication.

Applicant has asserted that the unexpected finding in combining venetoclax with CD19 antibody showing synergy and the combination of the references is not obvious.

However, unlike Applicant’s assertion in that the CAR is not CD19 antibody, the ‘178 publication discloses that the CAR molecules comprises humanized CD19 antibody ([0019, 0091]) as is further evidenced by claims 12-24.  Note the binding domain and antibody molecule are used interchangeably ([201]).
Further, the ‘178 publication suggests combinational therapy with CD20 antibody (p. 64, [0618-
639]). 
As Applicant acknowledges that the CD20 antibody and venetoclax is taught by the ‘846 publication, the combinational therapy between CD19 antibody, CD20 antibody and venetoclax is established in cited references.

It is reminded that the currently amended claims relates to treatment of chronic lymphocytic leukemia comprising administering combination of CD19 antibody and venetoclax which allows other drugs as well.  Further, the asserted synergy is not required by the claimed method.  Applicant is advised to recite specific dose of CD19 antibody and venetoclax that exhibits synergy to obviate the rejection.  It seems that the administration of CD19 antibody at 1-10mg/kg dosage is known in the art (‘095 publication, p. 19).

From the discussion above, the combination of the references remains obvious and the references provides reasons to combine anticancer drugs to improve therapeutic activity.

7.	No claims are allowable.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
July 28, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644